Citation Nr: 0631707	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the 
veteran's surviving spouse for purposes of VA death 
benefits, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her mother, and two sons


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service on active duty from February 
1971 to December 1974.  The veteran died in December 1997.  
The appellant is his former spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2004, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the Board.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Board, in a January 2000 decision, determined that 
the appellant was not the veteran's surviving spouse for 
purposes of VA death pension benefits.

2.  The appellant did not appeal the Board's January 2000 
decision to the U.S. Court of Appeals for Veterans Claims, 
and it is therefore a final decision based upon the evidence 
of record at that time.

3.  Evidence submitted since the January 2000 Board decision 
is, in part, not cumulative or redundant of evidence 
previously considered, and some of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility 
of substantiating the claim, and therefore permits reopening 
of the appellant's claim for recognition as surviving 
spouse.

4.  The veteran and the appellant were ceremonially married 
in the State of South Carolina in July 1978.

5.  The veteran and the appellant were divorced by a decree 
issued in South Carolina in November 1997.

6.  One month after the issuance of the divorce decree, the 
veteran died, in December 1997.

7.  The veteran and the appellant, during the one month 
after they were divorced, did not live together, did not 
publicly hold themselves out as married, were not perceived 
in the community as being married, and therefore did not 
establish a common law marriage by a preponderance of the 
evidence under the law of South Carolina.



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
since the final Board decision in January 2000, and thus the 
claim of entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA death benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156 (2006).

2.  The appellant and the veteran were not married at the 
time of the veteran's death, and the appellant may not be 
recognized as the surviving spouse of the veteran for 
purposes of eligibility for VA benefits.  38 U.S.C.A. 
§§ 101(3), 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(j), 3.50, (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2006), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial decision.  Here, 
the Board notes that no specific letter was furnished to the 
appellant that discussed the VCAA and its requirements.  
However, we find that this case turns upon a legal matter, 
and that medical records and examination reports are not 
pertinent to the Board's decision.  In addition, VCAA notice 
is not required when the issue is solely one of 
interpretation of law, or the claim is barred as a matter of 
law.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 

In any event, the appellant was advised by virtue of a 
detailed June 2004 statement of the case (SOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate her claim.  
We therefore believe that appropriate notice has been given 
in this case.  The SOC issued by the RO clarified what 
evidence would be required to establish a reopened claim.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the June 2004 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the 
RO.  See Mayfield, supra, 19 Vet. App. at 125.

In addition to the foregoing, the appellant has pressed her 
claim for a number of years, including testifying before a 
Hearing Officer at the RO in August 1998, and she received a 
decision of the Board on the same issue in January 2000, 
which explained the basis for the Board's factual and legal 
determinatioin at that time.  She has been ably represented 
by highly qualified representatives and, at her hearing 
before the undersigned, her representative stated that there 
is no further evidence outstanding. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Request to Reopen Claim

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

Since the January 2000 Board decision which denied the 
appellant's claim, she has submitted additional evidence, 
described in more detail below, including additional written 
statements from her family and friends attempting to show 
that the veteran and the appellant were considered married 
at the time of his death.  She also brought forth an 
additional argument, that she and the veteran had entered 
into a common law marriage during the one month in which 
they were divorced before he died.  Since this evidence 
relates to an unestablished fact necessary to substantiate 
her claim that should be recognized as the veteran's 
surviving spouse, the Board finds that it is new and 
material.  Therefore, to that extent, the appellant's claim 
is granted, and the claim is reopened.

III.  Status as Surviving Spouse

A License and Certificate for Marriage in the claims file 
reflects that the veteran and the appellant applied for a 
marriage license on July 14, 1978, and authority for 
marriage was issued 10 days later by a Probate Judge.  The 
document further shows that the couple were married by a 
United Methodist Minister on July [redacted], 1978.

The veteran and the appellant were issued a divorce decree 
by a South Carolina Family Court, in the case of [redacted] 
[redacted], Plaintiff, vs. [redacted], Defendant, 
on November [redacted], 1997.

A Certificate of Death reflects that the veteran died at his 
residence in [redacted], SC, with the date of death indicated as 
"between [redacted]" (reflecting that he was found 
dead on December [redacted], and that the time of death was 
uncertain).  The cause of death was listed as acute cardiac 
arrhythmia, due to or as a consequence of hypertrophic 
cardiomyopathy, with acute alcohol intoxication with 
respiratory distress listed as another significant condition 
contributing to death.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, 
the appellant must be a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse) 
and has not remarried since the death of the veteran.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(a)(b)(1).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time 
of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
3.1(j).

In South Carolina, a common law marriage is formed when two 
parties have a present intent to enter into a marriage 
contract.  Barker v. Baker, 499 S.E.2d 503, 508 (Ct. App. 
1998).  "It is essential to a common law marriage that there 
shall be a mutual agreement between the parties to assume 
toward each other the relation of husband and wife."  
Johnson v. Johnson, 112 S.E.2d 647, 651 (1960).

The difference between marriage and 
concubinage . . . rests in the intent of 
the cohabiting parties; the physical and 
temporal accompaniments of the cohabitation 
may be the same in both cases, but the 
intent in the two cases is widely apart 
always.

The intent in marriage is usually evidenced 
by a public and unequivocal declaration of 
the parties, but that is not necessary; the 
intent may exist though never public and 
formally declared; nevertheless the intent 
must exist. . . . 
It is true that when the intent has not 
been formally and publicly declared, . . . 
it may yet rest in circumstances.

Kirby v. Kirby, 241 S.E.2d 415, 416 (1978) (quoting Tedder 
v. Tedder, 94 S.E. 19, 20 (1917)).

Two lines of South Carolina common law marriage cases have 
emerged over the years.  Barker, supra, 499 S.E.2d at 506.  
The first provides that "the party claiming a common-law 
marriage must prove the existence of the marriage by a 
preponderance of the evidence."  Kirby, supra, 241 S.E.2d at 
416; Ex parte Blizzard, 193 S.E. 633, 634 (1937).  The 
second line is based on "a strong presumption in favor of 
marriage by cohabitation, apparently matrimonial, coupled 
with social acceptance over a long period of time."  Barker, 
499 S.E.2d at 506.  

The present appeal does not present the typical scenario, in 
which a couple was never officially married and it is later 
alleged that their mutual conduct over a period of years 
gave rise to a marriage under common law principles.  Here, 
the late veteran and the appellant were married under South 
Carolina's statutory law, and cohabited as husband and wife 
for approximately 19 years, then were granted a divorce by a 
South Carolina court.  There is no indication in this case 
that either the marriage or the divorce was for any reason 
invalid.  The appellant asserts that the dissolution of her 
marriage to the veteran was followed by the establishment of 
a common law marriage with him during the remaining month of 
his life.

As noted above, the evidence of record includes the November 
1997 divorce decree of the appellant and the veteran.  Also 
of record is the veteran's December 1997 death certificate, 
which showed his marital status as "Divorced."  The divorce 
decree reflects that both parties were represented by 
counsel, and that the plaintiff, the appellant herein, was 
granted a complete and absolute divorce on the ground of the 
veteran's habitual drunkenness.  An agreement accompanying 
the divorce decree indicated, in pertinent part, that the 
marital home had been sold.  It was further stated that the 
couple had been separated and living apart since May 1997.  
That agreement was signed by both parties, with subscribing 
witnesses, in August 1997.

The appellant previously submitted February 1998 written 
statements from her neighbor, son, stepmother, and reverend, 
who all indicated that, while the veteran and the appellant 
had indeed been divorced at the time of his death, she never 
stopped providing care for him.  The veteran had serious 
health problems just prior to his death, and the appellant 
took him to medical appointments and shopped for his 
groceries.  The veteran was noted to have been an alcoholic.  
It was also noted that the appellant took care of the 
veteran's funeral arrangements.

In August 1998, the appellant and her son by the veteran 
testified at a hearing before a Hearing Officer at the RO.  
She said she had been married to the veteran for 19 years.  
They had divorced in November 1997, after initially 
separating in May 1997.  The veteran had a long history of 
drug and alcohol abuse.  She stated that she had continued 
to provide care for the veteran, although they were living 
in separate homes.  The appellant stated that she and the 
veteran would likely have gotten back together had he not 
died.  He had been scheduled to go into the Asheville VA 
Medical Center on December 29, for rehabilitation, and she 
said that "he thought we'd eventually get back together" 
after his rehab treatment. 

In the context of the reopened claim, the appellant 
submitted June 2003 written statements from her son by the 
veteran, her mother, her reverend, and several friends.  
They all indicated that the veteran and the appellant had 
lived as if they were married during the one month they were 
divorced.  They had made plans to spend Christmas together 
and eventually remarry and build a house together.  The 
reverend indicated that the appellant saw the veteran at 
least weekly.

In a September 2003 Administrative Decision, the RO 
determined that the appellant could not be recognized as the 
common law wife of the veteran.

The appellant submitted general information regarding the 
recognition of common law marriage in South Carolina.

In December 2004, the appellant testified before the 
undersigned.  On her behalf, her representative indicated 
that the veteran had initiated the divorce because he wanted 
to be left alone to drink.  The representative further 
indicated that the veteran did not want the divorce, and 
thought afterwards that it was a mistake.  The 
representative and the appellant acknowledged that the 
couple did not cohabitate after the divorce.  The appellant 
testified that she and the veteran were actively a part of 
each others lives after they were divorced.  They were in 
constant contact.  She said she had never referred to the 
veteran has her ex-husband, nor did she think of him as her 
ex-husband.  She indicated that the veteran had moved out of 
her house, and into a house of his own, at the end of June 
1997.  They had then lived only a few miles apart.

Having reviewed the complete record, the Board finds that 
the appellant has advanced a new argument and proffered new 
evidence with regard to her claim to establish herself as 
the surviving spouse of the veteran.  She has contended that 
she and the veteran entered into a common law marriage after 
their divorce in November 1997.  She has stated, as she had 
before, that she continued to provide care for the veteran, 
helped him seek medical treatment for his health problems, 
and planned to spend Christmas with him, even though they 
lived apart.  Testimony of record indicates that, as a 
registered nurse, she helped him with his serious medical 
problems, including several trips for VA medical treatment, 
and was in almost daily contact with him.  Now that the 
claim has been reopened, the Board must now evaluate the 
relationship the veteran had with the appellant, under the 
law of the State in which they resided and in which the 
veteran died, i.e., South Carolina.

The appellant does not contend that she was living with the 
veteran at the time of his death.  Their marital home was 
sold as a consequence of the divorce.  Indeed, she has 
stated a number of times that they lived in separate 
residences afterward.  The evidence reflects that they 
obtained separate residences in July 1997, about 8 to 10 
miles apart.  Moreover, the agreement accompanying the 
divorce decree indicates the initial separation was in May 
1997.  The appellant testified that the veteran had actually 
moved out of their home at the end of June, and they bought 
separate houses in the first week in July.  It therefore 
appears the couple were in fact living apart for the 6 
months preceding his death.  As a result, the principle 
under South Carolina law that a couple's cohabitation, 
combined with social acceptance as married over a long 
period of time, gives rise to a presumption of marriage is 
not for application in this case.

Therefore, in order to establish that they had a common law 
marriage at the time of his death, the appellant would have 
to show by a preponderance of the evidence, without the 
benefit of the above presumption, that a common law marriage 
existed between the parties.  This is established in South 
Carolina by the man and woman presenting themselves and 
holding themselves out as being married, while also having 
the present intent and present agreement that their 
relationship is one of marriage.  See Barker, supra, at 507.

As noted above, the evidence of record includes numerous 
statements from the appellant's family and friends attesting 
to the nature of the continued relationship between the 
veteran and the appellant after their divorce.  However, all 
of these statements, with the exception of the one from the 
appellant's reverend, indicate the writers knew that the 
veteran and the appellant thought their divorce had been a 
mistake, and they intended to remarry at some time in the 
future.  This shows that, while the veteran and the 
appellate appeared to maintain a close relationship after 
their divorce, they were not holding themselves out in the 
community or presenting themselves as a married couple.  
Specifically, if the appellant's friends and family all 
believed the couple would remarry in the future, they did 
not believe them to be currently married.  Whether or not 
the veteran and appellant maintained a close relationship 
during this time is not determinative for VA purposes.  The 
issue before the Board is a legal one, to be determined 
under State law.  We must determine whether the veteran and 
the appellant were legally married pursuant to South 
Carolina's law at the time of his death.

Since, as mentioned above, the veteran and the appellant 
divorced in November 1997, the only way she could establish 
entitlement to recognition as his surviving spouse would be 
to show they entered into a common law marriage during the 
month before he died.  Based upon the evidence discussed 
above showing that the veteran and the appellant did not 
hold themselves out as being married, the Board finds that 
they did not enter into a common law marriage.

We recognize that the veteran's final month was a difficult 
time, with his alcoholism still a serious problem as well as 
other medical needs.  In fact, the autopsy report indicates 
that he was acutely intoxicated at the time of death.  The 
appellant has stated that she and the veteran had discussed 
the possibility that they would get back together after he 
underwent a period of rehabilitation, which was scheduled to 
begin in late December.  Unfortunately, he passed away 
before that.

The appellant's representative vigorously argued at the 
hearing before the undersigned that the veteran and the 
appellant had agreed that their divorce was a mistake and 
that, if they did not intend to be divorced, the logical 
corollary is that they intended to be married.  However, 
both parties participated in the divorce proceeding, both 
had attorneys in the divorce, and both signed the agreement 
addressing future support of their son, division of marital 
property, and other financial matters.  Therefore, there can 
be no question that both understood the legal significance 
of that judicial proceeding.  Moreover, having been 
ceremonially married to each other before, there can be no 
doubt that they both knew the legal significance of a State-
sanctioned marriage, as well.  Being required to follow the 
law of South Carolina in this matter, the Board can find no 
authority for a finding that a couple's regrets about having 
obtained a divorce, and their discussions about marrying 
again, can be regarded as establishing a new, common law 
marriage.

While the Board respects the obviously sincere statements 
and testimony submitted by the appellant's friends and 
family, and the strong advocacy by her representative, we 
must make a determination on this issue based upon the 
applicable law.  This includes VA law requiring a surviving 
spouse to be married to a veteran upon his or her death to 
be eligible for VA benefits, and South Carolina law 
delineating the requirements for a common law marriage.  The 
Board finds, based upon the evidence provided, that a common 
law marriage was not created during the one month in which 
the veteran and the appellant were divorced before he died.

Therefore, while we are very sympathetic with the 
appellant's loss of her former husband, and have high regard 
for her dedicated assistance to him before he died, the 
evidence preponderates against the claim to establish 
recognition of the appellant as the veteran's surviving 
spouse, and the claim must be denied.  


ORDER

The claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of VA death benefits is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


